DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Summary
Claims 1-20 are pending and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claims.
The claimed invention drawn to a method using a pseudo typed recombinant HIV replication defective vector in combination with another expressing vector expressing P-selectin glycoprotein ligant-1 (PSGL-1) or just recombinant PSGL-1 recombinant protein to block the HIV virus infection in a cell line infected with HIV virus, by which you have approved some possible mechanisms such as the PSGL-1 may inactivate HIV virus 
The specification only sets forth in vitro data and even have no any in vivo animal model data. Because the specification fails to provide sufficient evidence that the methods can indeed be used to produce a protective immunity hereby preventing the animals or human being from the HIV-1 infection. The state of the art teaches that neither chimpanzees nor dogs have been shown to correlate with efficacy in humans. The Court has indicated "inherent in the concept of the 'standard experimental animal’ is the ability of one skilled in the art to make the appropriate correlations between the results actually observed with the animal experiments and the probable results in human therapy." /n re Hartop, 135 USPQ 412 at 426 (CCPA 1962). It is well known in the art that retroviral infections in general, and HIV infections in particular, have been refractory to anti-viral therapies. The obstacles to vaccine and therapy of HIV are well documented in the literature. These obstacles include: 1) the extensive genomic diversity and mutation rate associated with the HIV retrovirus, particularly with respect to the gene encoding the envelope protein; 2) the fact that the modes of viral transmission include both virus- infected mononuclear cells, which pass the infecting virus to other cells in a covert manner, as well as via free virus transmission; 3) the existence of a latent form of the virus; 4) the ability of the virus to evade immune responses in the central nervous system due to the blood-brain barrier; and 5) the complexity and variation of the pathology of HIV infection in different individuals.
 Further, it is well known in the art that individuals infected with HIV produce neutralizing antibodies to the virus, yet these antibodies are not protective and do not prevent the infection from progressing to its lethal conclusion. Further, as taught by Fahey et al. that clinical trials using a variety of immunologically based therapies have not yielded successful results in the treatment and/or prevention of HIV infection (see Table 1). The failure of all immune-system-boosting therapies for treating AIDS is further discussed by Fox. The teachings of Fahey et al. and Fox are further confirmed 
 Applicants have not provided any convincing evidence that support the claimed invention is indeed useful as a therapeutic or preventative for any or virus, including particularly HIV infection. 
The current Application has not provided any sufficient guidance to allow one skilled in the art to practice the claimed invention with a reasonable expectation of success and without undue experimentation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by O’Brien (J. Acquire Immune Defic  Syndr. 2013, Vol. 63 (3)  pp. 280-288).
O’Brien et al. teach a method to investigate a treatment for HIV infected subjects with or without antiretroviral therapy (ARC) and controls before and after 1 week of low –dose aspirin. They have found that the infected subjects have heighted expression of 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 11-14 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-20 of copending Application No. 16,838,264 (reference application). Although the claims at are not identical, they are not patentably distinct from each other as they are obvious each from other. 
In particular, the rejected claims 12-14 are directed to a method for infecting a host cell that expresses PSGL-1.  The reference claims 1-9, 11also directed to a method of reducing the HIV virus infectivity comprise expression of PSGL-1 or its mutant in cells and producing a virus, wherein the virus can be HIV. So, they are obvious each from other although the reference claims are described more detail about how the SPSGL-1-1 mutation.
Moreover, the rejected claim 11 is directed to  method of reducing the HIV virus infectivity or infection comprise administering a vaccine produced by host cells expression of PSGL-1 and infected with a virus including HIV. This kind of vaccine is the one cited in the reference claims 15-20. 
The rejected claim 17 is directed to a method of producing a HIV virion capable of using it as a vaccine. However, thiss kind of vaccine is the one cited in the reference claims 15-20. . 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (fed. Cir. 1985).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/             Primary Examiner, Art Unit 1648